9. Establishing the European Globalisation adjustment Fund (vote)
- Before the vote:
Mr President, I wish to inform you and the House that, owing to the agreement with the Council on the globalisation fund, all seven amendments tabled by the PPE-DE Group have been withdrawn, which will make the vote shorter.
rapporteur. - (FR) Mr President, thank you for giving me the floor. It goes without saying that I am grateful to Mr Lewandowski for having withdrawn the amendments tabled by the Committee on Budgets: that is going to make our task much easier. We are on the eve of an agreement at first reading, and this will be a triple victory: a victory for European workers, a victory for the proper functioning of our institutions and, I believe, a victory over ourselves, because we will have been able to overcome our political and national divisions.